Exhibit 10.1
 
GROWBLOX SCIENCES, INC.
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated May 12, 2015 is made
effective as of June 8, 2015 (the “Effective Date”), by and among Growblox
Sciences, Inc., a Delaware corporation (the “Company”), and Pacific Leaf
Ventures, LP (the “Investor”).
 
WHEREAS, the Company wishes to issue and sell to the Investor and the Investor
wishes to buy from the Company a Secured Convertible Promissory Note in the
principal amount of $1,750,000, convertible into shares of the Company’s Common
Stock, par value $.0001 per share, at a conversion price of $0.50 per share (the
“Note”), subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, the parties agree as
follows:
 
1.
AUTHORIZATION AND SALE OF NOTE

 
1.1           Authorization of Shares.  The Company has authorized (a) the sale
and issuance to the Investor of the Note and (b) the issuance of such shares of
Common Stock to be issued upon conversion of the Note (the “Conversion
Shares”).  The Note shall be in the form attached hereto as Exhibit A.
 
1.2           Initial Advance.  Subject to the terms and conditions hereof, at
the Initial Closing, the Company shall issue the Note to the Investor, and the
Investor shall advance the Company a loan in the principal amount of $100,000
(the “Initial Advance”) which shall be evidenced by the Note.
 
1.3           Closing.  The closing of the sale and purchase of the Note under
this Agreement and the Initial Advance thereunder  (the “Initial Closing”) shall
take place at 1:00 p.m. on the Effective Date of this Agreement, at the offices
of Fox Rothschild LLP, 100 Park Avenue, New York, NY 10017 or at such other time
or place as the Company and the Investor may mutually agree (the date of the
Initial Closing or any Additional Closing (defined below), as applicable, is
hereinafter referred to as the “Closing Date”).  At the Initial Closing, subject
to the terms and conditions hereof, the Company will deliver to the Investor the
Note to be purchased by the Investor, against receipt by the Company of the
proceeds of the Initial Advance by check made payable to the order of, or wire
transfer to, the Company in accordance with the wire instructions included as
Exhibit B to this Agreement.
 
1.4           Subsequent Advances Under the Note.  From time to time as set
forth on Schedule 1.4 to this Agreement, the Investor shall make additional
advances to the Company under the Note (“Advances”) in an amount up to an
additional $1,650,000 in the aggregate.  All such Advances made at any
additional closing (each an “Additional Closing” and each of the Initial Closing
and Additional Closing, as applicable, being referred to herein as a “Closing”),
shall be made on the terms and conditions set forth in this Agreement, and the
representations and warranties of the Company set forth in Section 2 hereof
shall speak as of the Closing Date for the Additional Closing.  The obligation
of the Investor to make an Advance at any Additional Closing shall be subject to
the satisfaction by the Company of all conditions to closing set forth in
Section 4 as of the Closing Date of such Additional Closing.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5           Use of Proceeds.  The proceeds of the Initial Advance and all
other Advances under the Note shall be used solely for (i) the acquisition and
installation of equipment and other hard assets dedicated to the cultivation of
cannabis by GB Sciences Nevada LLC, a Nevada limited liability company and a
majority owned subsidiary of the Company (“GBS Nevada”) in an amount and manner
that complies in all respects with all legal requirements of the State of
Nevada, including, without limitation, by obtaining and/or complying with, all
applicable licenses, permits and approvals of all governmental authorities in
the State of Nevada (collectively, “Nevada Legal Requirements”); (ii) the
acquisition and installation at a facility owned and operated by GBS Nevada that
will house equipment and other hard assets dedicated to the extraction of oils
and other constituents present in cannabis in an amount and manner complying in
all respects with Nevada Legal Requirements; and (iii) such other tenant
improvements at a facility owned and operated by GBS Nevada as may be reasonably
necessary to improve the output and profitability of the cannabis cultivation
and extraction operations of GBS Nevada.  Unless explicitly authorized in
writing by Investor, no part of the proceeds from the sale of the Note shall be
used to fund the overhead, management, or operational expenses of the Company,
GBS Nevada, or any other person or entity.
 
1.6           Conversion Shares.  The Conversion Shares shall be issuable in
accordance with the terms of the Note and upon completion of a Notice of
Conversion substantially in the form of Exhibit C.
 
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
Except as set forth on a Schedule of Exceptions delivered by the Company to the
Investor at the Initial Closing, the Company hereby represents and warrants to
the Investor that:
 
2.1           Organization and Standing; Qualifications.  The Company is a
corporation validly existing and in good standing under the laws of the State of
Delaware. The Company has all requisite power and authority to own and operate
its properties and assets, and to carry on its business as conducted and as
proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in Nevada and in each other jurisdiction in which the
failure to so qualify could, singly or in the aggregate, have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means a material
adverse effect on, or a material adverse change in (i) the business, operations,
financial condition, results of operations, properties, prospects, assets or
liabilities of GBS Nevada, or the Company and its Subsidiaries (defined below)
taken as a whole, or (ii) on the authority or ability of the Company to perform
its obligations under this Agreement, the Note, the Security Agreement in the
form of Exhibit D, and the other agreements, instruments and documents
contemplated hereby (collectively, the “Transaction Documents”). For the
avoidance of doubt, a “Material Adverse Effect” shall include, without
limitation, any such material adverse effect occurring as a result of (i) a
change in any law or legal requirement or the enforcement thereof, (ii) any loss
by GBS Nevada of any license or permit necessary for the conduct by the Company
or GBS Nevada of its business or proposed business, or (iii) any failure by the
Company or GBS Nevada to comply in any material respect with Nevada Legal
Requirements.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2           Corporate Power.  The Company has all requisite power and
authority to execute and deliver this Agreement, to sell and issue the Note
hereunder, to issue the Conversion Shares and to carry out and perform its
obligations under the terms of this Agreement and each of the Transaction
Documents.
 
2.3           Authorization.
 
2.3.1              All corporate action on the part of the Company, its
officers, directors and stockholders, necessary for (i) the authorization,
execution and delivery of the Agreement by the Company, (ii) the authorization,
sale, issuance and delivery of the Note and the Conversion Shares, and (iii) the
performance of all of the Company’s obligations under the Transaction Documents,
has been taken.  This Agreement has been duly and validly executed and delivered
by the Company and constitutes the valid and binding obligation of the Company,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally.
 
2.3.2              The Note, when sold, issued and delivered in compliance with
the provisions of this Agreement, will be duly and validly issued, fully paid
and non-assessable, and shall be free of any liens, preemptive or similar
rights, encumbrances or restrictions on transfer; provided, however, that the
Note may be subject to restrictions on transfer under state and/or federal
securities laws.  The Conversion Shares have been duly and validly reserved for
issuance and, upon issuance in accordance with the terms of the Note, will be
duly and validly issued, fully paid, and non-assessable and shall be free of any
liens, preemptive or similar rights, encumbrances or restrictions on transfer;
provided, however, that the Conversion Shares may be subject to restrictions on
transfer under state and/or federal securities laws.
 
2.4           Capitalization.  The capitalization of the Company is as follows:
 
2.4.1              The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock.
 
2.4.2              As of May 6, 2015, the issued and outstanding capital stock
of the Company consisted of 36,272,929 shares of Common Stock.  The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued, are fully paid and nonassessable and have not been issued in
violation of or are not otherwise subject to any preemptive or other similar
rights.
 
2.4.3              As of May 6, 2015, the Company had (a) 3,000,000 shares of
Common Stock reserved for issuance upon exercise of outstanding options granted
under the Company's 2007 and 2008 Stock Option Plans (the “Option Plans”) and
(b) 22,875,440 shares of Common Stock reserved for issuance upon exercise of
outstanding warrants.
 
2.4.4              As of May 6, 2015, the Company had 2,720,401 shares of Common
Stock available for future grant under the Option Plans.
 
 
3

--------------------------------------------------------------------------------

 
 
2.4.5              As of May 6, 2015, the Company had outstanding convertible
promissory notes convertible into -0- shares of Common Stock.
 
With the exception of the foregoing in this Section 2.4, there are no
outstanding subscriptions, options, warrants, convertible or exchangeable
securities or other rights granted to or by the Company to purchase shares of
Common Stock or other securities of the Company and there are no commitments,
plans or arrangements to issue any shares of Common Stock or any security
convertible into or exchangeable for Common Stock.
 
2.5           Subsidiaries.  Except for GBS Nevada, Growblox Sciences Puerto
Rico, LLC, and the other entities listed on Schedule 2.5 of the Schedule of
Exceptions (the “Subsidiaries”), the Company does not have any Subsidiaries, and
the Company does not own any capital stock of, assets comprising the business
of, obligations of, or any other interest (including any equity or partnership
interest) in, any person or entity.  Each of the Subsidiaries is duly organized,
validly existing and in good standing under the laws of their respective
jurisdiction of incorporation.  Each Subsidiary has full power and authority to
own, operate and occupy its properties and to conduct its business as presently
conducted and is registered or qualified to do business and is in good standing
in each jurisdiction in which it owns or leases property or transacts business
and where the failure to be so qualified would have a Material Adverse Effect.
 
2.6           Non-Contravention.  The execution, delivery and performance of
this Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby, do not (i) contravene or conflict with any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any Subsidiary, or
the bylaws of the Company; (ii) assuming the accuracy of the representations and
warranties made by the Investor in Section 3 hereof, constitute a violation in
any respect of any provision of any federal, state, local or foreign law, rule,
regulation, order, judgment or decree applicable to the Company or any
Subsidiary; or (iii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) or require any
consent under, give rise to any right of termination, amendment, cancellation or
acceleration of, or to a loss of any material benefit to which the Company or
any Subsidiary is entitled under, or result in the creation or imposition of any
lien, claim or encumbrance on any assets of the Company or any Subsidiary under,
any contract to which the Company or any Subsidiary is a party or any permit,
license or similar right relating to the Company or any Subsidiary or by which
the Company or any Subsidiary may be bound or affected.
 
2.7           Compliance with Law and Charter Documents; Regulatory
Permits.  Neither the Company nor any Subsidiary is in violation or default of
any provisions of its certificate of incorporation, bylaws or similar
organizational document, as applicable.  The Company and each Subsidiary have
materially complied and are currently in material compliance with all applicable
judgments, decrees, statutes, laws, rules, regulations and orders of the United
States of America and all states thereof, foreign countries and other
governmental bodies and agencies having jurisdiction over the Company’s or each
Subsidiary’s business or property, and the neither Company nor any Subsidiary
has received notice that it is in violation of any statute, rule or regulation
of any governmental authority applicable to it.  
 
 
4

--------------------------------------------------------------------------------

 
 
Neither the Company nor any Subsidiary is in default (and there exists no
condition which, with or without the passage of time or giving of notice or
both, would constitute a default) in any material respect in the performance of
any bond, debenture, note or any other evidence of indebtedness in any
indenture, mortgage, deed of trust or any other material agreement or instrument
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or by which the properties of the Company and any Subsidiary
are bound, which default would be reasonably likely to have a Material Adverse
Effect.  The Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct its business as described in the SEC Documents (as defined
below), except where the failure to possess such certificates, authorizations or
permits would not have, individually or in the aggregate, a Material Adverse
Effect, and neither Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.
 
2.8           SEC Documents.
 
2.8.1              Reports.  The Company has filed in a timely manner all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder.  The
Company has filed on the SEC’s EDGAR system, prior to the date hereof, its
Annual Report on Form 10-K for the fiscal year ended March 31, 2014 (the “Form
10-K”), its quarterly reports on Form 10-Q for the fiscal quarters ended
September 30, 2014, June 30, 2014 and December 31, 2014 (the “Form 10-Qs”), and
any Current Report on Form 8-K (“Form 8-Ks”) required to be filed by the Company
with the SEC for events occurring during the two (2) years prior to the date
hereof (the Form 10-K, Form 10-Qs and Form 8-Ks, together with all exhibits,
schedules and other attachments that are filed with such documents, are
collectively referred to herein as the “SEC Documents”).  Each SEC Document, as
of its date (or, if amended or superseded by a filing prior to the Initial
Closing Date, then on the date of such filing), did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  Each SEC Document, as it may have been
subsequently amended by filings made by the Company with the SEC prior to the
date hereof, complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Document.  As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form and
substance in all material respects with applicable accounting requirements and
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied in the United States (“GAAP”), during the
periods involved (except in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements),
correspond to the books and records of the Company and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended.  The
Company is not required to file and will not be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
of this Agreement and to which the Company is a party or by which the Company is
bound which has not been previously filed or incorporated by reference as an
exhibit to the SEC Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
2.8.2              Sarbanes-Oxley.  The Chief Executive Officer and the Chief
Financial Officer of the Company have signed, and the Company has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 as of the date hereof.  Such certifications contain
no exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
from any governmental entity questioning or challenging the accuracy of such
certifications.  The Company is otherwise in compliance with all applicable
effective provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations issued thereunder by the SEC.
 
2.9           Absence of Certain Changes.  Except as set forth in the SEC
Documents, since December 31, 2014, the business and operations of the Company
and each Subsidiary have been conducted in the ordinary course consistent with
past practice, and there has not been:
 
2.9.1              any declaration, setting aside or payment of any dividend or
other distribution of the assets of the Company with respect to any shares of
capital stock of the Company;
 
2.9.2              any repurchase, redemption or other acquisition by the
Company of any outstanding shares of the Company’s capital stock;
 
2.9.3              any reduction in the Company’s ownership interest in, or
distribution rights as a member of, GBS Nevada;
 
2.9.4              any damage, destruction or loss to the Company’s or any
Subsidiary’s properties or assets, whether or not covered by insurance, except
for such occurrences, individually and collectively, that have not had, and
would not reasonably be expected to have, a Material Adverse Effect;
 
2.9.5              any waiver by the Company or any Subsidiary of a valuable
right or of a material debt owed to it, except for such waivers, individually
and collectively, that have not had, and would not reasonably be expected to
have, a Material Adverse Effect;
 
2.9.6              any material change by the Company in its accounting
principles, methods or practices or in the manner in which it keeps its
accounting books and records, except any such change required by a change in
GAAP or by the SEC;
 
2.9.7              any material change or amendment to, or any waiver of any
material right under a material contract or arrangement by which the Company,
any Subsidiary or any of their assets or properties are bound or subject that
could be expected to have a Material Adverse Effect;
 
2.9.8              any other event or condition of any character, except for
such events and conditions that have not resulted, and are not reasonably
expected to result either individually or collectively, in a Material Adverse
Effect;
 
 
6

--------------------------------------------------------------------------------

 
 
2.9.9              any sale of any assets, individually or in the aggregate, in
excess of $10,000 outside of the ordinary course of business; or
 
2.9.10            any capital expenditures, individually or in the aggregate, in
excess of $10,000 outside of the ordinary course of business.
 
2.10           Intellectual Property.  To the Company’s knowledge, the Company
and each Subsidiary own or possess sufficient rights to use all patents, patent
rights, inventions, trade secrets, know-how, trademarks, or other intellectual
property (collectively, “Intellectual Property”), which are necessary to conduct
their business as currently conducted, except where the failure to own or
possess such rights would not reasonably be expected to result in a Material
Adverse Effect.  To the Company’s knowledge, neither the Company nor any
Subsidiary has infringed any patents of others with respect to any Intellectual
Property which, either individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect, and no patent owned or licensed by the Company or any
Subsidiary is unenforceable or invalid.  To the Company’s knowledge, there is no
claim, action or proceeding against the Company or any Subsidiary with respect
to any Intellectual Property.  The Company has no actual knowledge of any
infringement or improper use by any third party with respect to any Intellectual
Property of the Company or any Subsidiary which would reasonably be expected to
result in a Material Adverse Effect.  The Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of such of its
Intellectual Property as the Company is required to keep secret.  None of the
Company’s Intellectual Property has expired or terminated.  All of the patent
assignments concerning the Intellectual Property which are of record in the
United States Patent and Trademark Office as to which the Company is the
assignee are believed to be valid and binding obligations of the assignor(s).
 
3.
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 
The Investor hereby represents and warrants to the Company as follows:
 
3.1           Experience. The Investor understands that the Note and the
Conversion Shares are “restricted securities” and have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) or any applicable
state securities law and is acquiring the Note as principal for its own account
and not with a view to or for distributing or reselling such Note or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Note in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Note in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting such Investor’s right to sell the Note pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws).
 
 
7

--------------------------------------------------------------------------------

 
 
3.2          Restricted Securities. The Investor understands that the Note and
the Conversion Shares issuable upon conversion of the Note may only be sold
pursuant to an effective registration statement or a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Investor’s representations as expressed herein. The Investor understands that
the offering and sale of the Note is intended to be exempt from registration
under the Securities Act, by virtue of Section 4(2) thereof and the provisions
of Regulation D promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Investor contained in this
Agreement. The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Note, and on requirements relating to the Company which
are outside of the Investor’s control, and which the Company is under no
obligation and may not be able to satisfy.
 
3.3           Investor Status.  At the time such Investor was offered the Note,
it was, and as of the date hereof it is, and on each date on which it converts
the Note it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Investor is not required to be registered as a broker-dealer under Section
15 of the Exchange Act.
 
3.4           Experience of Investor.  The Investor, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Note, and has so evaluated the merits
and risks of such investment.  Investor is able to bear the economic risk of an
investment in the Note and, at the present time, is able to afford a complete
loss of such investment.  Investor represents and warrants that Investor has
only relied on information set forth in the SEC Documents and this Agreement in
connection with Investor's investment in the Note.
 
3.5 Ability to Bear Risk. The Investor understands and agrees that purchase of
the Note is a high risk investment and the Investor is able to afford an
investment in a speculative venture having the risks and objectives of the
Company, including a risk of total loss of such investment. The Investor has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Investor’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Investor’s net worth and financial circumstances and the purchase of the Note
will not cause such commitment to become excessive. This investment is a
suitable one for the Investor. The Investor must bear the substantial economic
risks of the investment in the Note indefinitely because neither the Note nor
the Conversion Shares may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available.
 
3.6           Approval. The   Purchaser understands that neither the SEC nor any
state securities commission has approved or disapproved of the sale of the Note
or Conversion Shares or passed upon or confirmed the accuracy or determined the
accuracy of the Company’s representations and warranties set forth in this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
3.7           Disclosure of Information.  The Investor further represents that
it has had an opportunity to ask questions of and receive answers from the
Company regarding the terms and conditions of the offering of the Note and the
business, prospects, properties and financial condition of the Company.
 
3.8           Legends. It is understood that the certificates evidencing the
Note and the Conversion Shares may bear one or all of the following legends:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.”
 
Any other legend required by the securities laws of the State of Delaware.
 
3.9           Authorization.  The execution, delivery and performance by the
Investor of the Agreement has been duly authorized by all requisite action of
the Investor.  The Agreement, when executed and delivered by the Investor, shall
constitute valid and legally binding obligations of the Investor, enforceable in
accordance with their terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally.
 
4.
INVESTOR’S CONDITIONS TO CLOSING

 
The Investor’s obligation to make the Initial Advance under the Note at the
Initial Closing,  and to make additional Advances under the Note at each other
Closing is, at the option of the Investor, subject to the fulfillment of the
following conditions on or before each such Closing:
 
4.1           Representations and Warranties True and Correct.  The
representations and warranties made by the Company in Section 2 hereof shall be
true and correct as of such Closing, with the same effect as if made as of such
Closing.
 
4.2           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to such Closing shall
have been performed or complied with.
 
4.3           Compliance with Nevada Legal Requirement.  The business and
operations of the Company and GBS Nevada shall be in compliance with all Nevada
Legal Requirements.
 
4.4           No Material Adverse Effect. No Material Adverse Effect shall have
occurred.
 
 
9

--------------------------------------------------------------------------------

 
 
4.5           Security Agreement.  The Security Agreement substantially in the
form attached hereto as Exhibit D shall have been executed and delivered by the
Company and GBS Nevada and pursuant thereto the Investor shall have a valid,
first priority, continuing security interest (i) in all of the interest of the
Company and GBS Nevada in the cultivation and extraction equipment and other
hard assets to be acquired with the proceeds of the sale of the Note and (ii) in
all of the interest of the Company in the present and future cash flow of
GBS Nevada.
 
5.
COMPANY’S CONDITIONS TO EACH CLOSING

 
The Company’s obligation to sell and issue the Note to the Investor at the
Initial Closing and to make additional borrowings under the Note at each other
Closing, is, at the option of the Company, subject to the fulfillment of the
following conditions as of such Closing:
 
5.1           Representations and Warranties True and Correct.  The
representations and warranties made by the Investor in Section 3 hereof shall be
true and correct when made, and shall be true and correct at such Closing.
 
5.2           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Investor on or prior to such Closing shall
have been performed or complied with.
 
5.3           Advance Made. The Investor shall have advanced to the Company the
principal amount of the loan to be made at such Closing.
 
6.
COVENANTS.

 
6.1           Reserve for Conversion Shares.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, for the purpose of effecting the conversion of the Note and otherwise
complying with the terms of this Agreement, such number of its duly authorized
shares of Common Stock as shall be sufficient to effect the conversion of the
Note from time to time outstanding or otherwise to comply with the terms of this
Agreement.  If at any time the number of authorized but unissued shares of
Common Stock shall not be sufficient to effect the conversion of the Note or
otherwise to comply with the terms of this Agreement, the Company will forthwith
take such corporate action as may be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purposes.  The Company will obtain any authorization, consent, approval
or other action by or make any filing with any court or governmental authority
that may be required under applicable state securities laws in connection with
the issuance of shares of Common Stock upon conversion of the Note.
 
6.2           Relationship With GBS Nevada.  Until all amounts outstanding under
the Note have been repaid in full, the Company shall not, without the written
approval of Investor, allow any reduction of its membership interest or
distribution rights in GBS Nevada.
 
 
10

--------------------------------------------------------------------------------

 
 
6.3           Inspection and Information Rights.
 
6.3.1              Inspection Rights.  Investor (through any of its officers,
employees, or agents) shall have the right, upon reasonable prior notice, from
time to time during usual business hours, to inspect the books and records of
the Company and each Subsidiary and to make copies thereof, and the right to
check, test, and inspect all equipment, materials, and facilities of the Company
and each Subsidiary.
 
6.3.2              Financial Information.  The Company shall deliver to
Investor:  (a) within thirty (30) days after the end of each calendar quarter, a
Company prepared balance sheet, income statement and cash flow statement
covering operations and finances of the Company during such period, certified by
a responsible officer; and (b) within one hundred twenty (120) days of the end
of the fiscal year of the Company, audited financial statements of the Company
prepared in accordance with generally accepted accounting principles,
consistently applied.
 
6.4           Further Assurances.  The Company shall cure promptly any defects
in the creation and issuance of the Note and the Conversion Shares, and in the
execution and delivery of the Transaction Documents.  The Company, at its
expense, shall execute and deliver promptly to the Investor upon request all
such other and further documents, agreements and instruments as may be
reasonably necessary to permit the Company to comply with its covenants and
agreements herein, and shall make any recordings, file any notices and obtain
any consents as may be necessary or appropriate in connection therewith.
 
6.5           Regulation D Filings. The Company shall file on a timely basis all
notices of sale required to be filed with the Securities and Exchange Commission
pursuant to Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), with respect to the transactions contemplated by this
Agreement.
 
6.6           Piggyback Registrations.
 
6.6.1              Right to Include Conversion Shares.  Each time that the
Company proposes for any reason to register any of its Common Stock under the
Securities Act, either for its own account or for the account of a stockholder
or stockholders, other than Registration Statements on Forms S-4 or S-8 (or
similar or successor forms) (a “Proposed Registration”), the Company shall
promptly give written notice of such Proposed Registration to the Investor
(which notice shall be given in no event less than ten (10) days prior to the
expected filing date of the Proposed Registration) and shall offer Investor the
right to request inclusion of any of such Investor’s Conversion Shares in the
Proposed Registration.  The rights to piggyback registration may be exercised on
an unlimited number of occasions.
 
6.6.2              Piggyback Procedure.  The Investor shall have twenty (20)
days from the date of receipt of the Company’s notice referred to in Section
6.6.1 above to deliver to the Company a written request specifying the number of
Conversion Shares such Investor intends to sell and such Investor’s intended
method of disposition.  The Investor shall have the right to withdraw such
Investor’s request for inclusion of Investor’s Conversion Shares in any Proposed
Registration pursuant to this Section 6.6 by giving written notice to the
Company of such withdrawal; provided, however, that the Company may ignore a
notice of withdrawal made within less than one full business day prior to the
date the Proposed Registration is scheduled to become effective.  
 
 
11

--------------------------------------------------------------------------------

 
 
Subject to Section 6.6.4 below, the Company shall use its reasonable best
efforts to include in such Proposed Registration all such Conversion Shares so
requested to be included therein; provided, however, that the Company may at any
time withdraw or cease proceeding with any such Proposed Registration if it
shall at the same time withdraw or cease proceeding with the registration of all
other shares of Common Stock originally proposed to be registered.
 
6.6.3              Selection of Underwriters.  The managing underwriter for any
Proposed Registration that involves an underwritten public offering shall be one
or more reputable nationally recognized investment banks selected by the
Company.
 
6.6.4              Priority for Piggyback Registration.
 
6.6.4.1              Notwithstanding any other provision of this Section 6.6, if
the managing underwriter of an underwritten public offering determines and
advises the Company and the Investor in writing that the inclusion of all
Conversion Shares proposed to be included by the Investor in the underwritten
public offering would materially and adversely interfere with the successful
marketing of the Company’s securities in the Proposed Registration, then the
Investor shall not be permitted to include any Conversion Shares in excess of
the amount, if any, of Conversion Shares which the managing underwriter of such
underwritten public offering shall reasonably and in good faith agree in writing
to include in such public offering in addition to the amount of securities to be
registered for the Company.  The securities to be included in a Proposed
Registration initiated by the Company shall be allocated: first, to the Company;
second, to the Investor, and third, to any others requesting registration of
securities of the Company.
 
6.6.4.2              Notwithstanding any portion of the foregoing to the
contrary, in no event shall the shares to be sold by the Investor be reduced
below twenty percent (20%) of the total amount of securities included in the
Proposed Registration.  No stockholder of the Company shall be granted piggyback
registration rights which would reduce the number of shares to be included by
the Investor in such registration without the consent of the Investor.
 
6.6.4.3              If as a result of the provisions of this Section 6.4, the
Investor shall not be entitled to include more than 50% of its Conversion Shares
in a registration that such Investor has requested to be so included, such
Investor may withdraw such Investor’s request to include Conversion Shares in
such Proposed Registration.
 
6.6.5              Underwritten Offering. In the event that the Proposed
Registration by the Company is, in whole or in part, an underwritten public
offering of securities of the Company, any request under this Section 6.6 shall
specify that the Conversion Shares be included in the underwriting on the same
terms and conditions as the shares, if any, otherwise being sold through the
underwriters under such registration.  Notwithstanding the foregoing, in the
event that the managing underwriter in any underwritten public offering shall
notify the Company that inclusion of all or any portion of the Conversion Shares
in such Proposed Registration would, in its opinion, adversely affect the
potential success of such public offering and the marketability of the
securities offered for the account of the Company, the Company may, upon written
notice to the Investor, exclude all or a portion of the Conversion Shares from
such Proposed Registration, as requested by such managing underwriter; provided,
that (a) if any other Common Stock or securities convertible into or exercisable
for Common Stock are also intended to be offered for resale by any other selling
stockholder(s) in such Proposed Registration (the “Other Registrable
Securities”), such Other Registrable Securities shall similarly be excluded from
such Proposed Registration, and (b) if the Company or such managing underwriter
shall permit a portion of the Conversion Shares and Other Registrable Securities
to be included in the Proposed Registration (collectively, the “Permitted
Selling Shares”), then the Investor shall be entitled to include in the Proposed
Registration a pro-rata portion of the Conversion Shares (determined by the
amount by which the number of Conversion Shares to be included bears to the
total number of all Permitted Selling Shares).
 
 
12

--------------------------------------------------------------------------------

 
 
6.6.6              Statutory Cutback.  Notwithstanding the foregoing, if the
Company determines and advises the Investor in writing that the inclusion of all
securities proposed to be included by the Investor in any Proposed Registration
would materially and adversely interfere with the potential effectiveness of
such Proposed Registration, whether as a result of the interpretation of Rule
415 promulgated under the Securities Act, or otherwise, then the Investor shall
not be permitted to include any securities in excess of its pro rata amount
(vis-à-vis all other investors as a whole), if any, of securities which the
Company shall reasonably and in good faith agree in writing to include in such
offering.
 
7.
INDEMNIFICATION.

 
The Company hereby agrees to indemnify, exonerate and hold harmless the Investor
and each of its officers, directors, employees and agents (collectively herein
called the “Indemnitees” and individually called an “Indemnitee”), from and
against any and all actions, causes of action, suits, losses, liabilities,
damages and expenses, including, without limitation, reasonable attorney’s fees
and disbursements (collectively herein called the “Indemnified Liabilities”),
incurred by the Indemnitees or any of them as a result of, or arising out of,
any misrepresentation or breach of or default in connection with any of the
representations, warranties, covenants and agreements given or made by the
Company in this Agreement or any other Transaction Document, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Company hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
 
8.
MISCELLANEOUS

 
8.1           Governing Law.  This Agreement shall be governed in all respects
by the internal laws of the State of Delaware, without giving effect to
principles of conflicts of law, as applied to agreements entered into among
Delaware State residents to be performed entirely within Delaware.  Each party
hereto irrevocably and unconditionally (i) agrees that any action, suit or claim
brought hereunder must be brought in the courts of the United States in the
State of Delaware or the state courts of the State of Delaware which shall serve
as the exclusive jurisdiction and venue for any and all disputes arising out of
and/or relating to this Agreement; (ii) consents to the jurisdiction of any such
court in any such suit, action or proceeding; and (iii) waives any objection
which such party may have to the laying of venue of any such suit, action or
proceeding in any such court.
 
 
13

--------------------------------------------------------------------------------

 
 
8.2           Successors and Assigns.  Except as otherwise provided herein, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto (including to any transferee of the Note or Conversion Shares).  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
8.3           Amendment.  Any provision of this Agreement may be amended,
waived, modified, discharged or terminated only with the written consent of the
Company and the Investor.  Any amendment or waiver affected in accordance with
this Section 8.3 shall be binding upon the Company and each holder of any
securities subject to this Agreement (including securities into which such
securities are convertible) and future holders of all such securities.  The
Investor may waive its rights or the Company’s obligations with respect to the
Note hereunder without obtaining the consent of any other natural person or
Person.
 
8.4           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) five (5) days after deposit in the United States mail,
by registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth in the Company records, or (c) when received
if transmitted by telecopy (to be followed by U.S. mail), electronic or digital
transmission method.  In each case notice shall be sent to the addresses set
forth on the Company’s records or at such other address as a party may designate
by ten (10) days’ advance written notice to the other parties hereto.
 
8.5           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one and
the same instrument.
 
8.6           Severability.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.
 
8.7           Titles and Subtitles . The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.8           Survival of Agreement. All covenants and agreements made in this
Agreement shall survive the execution and delivery hereof and the issuance, sale
and delivery of the Note, and the issuance and delivery of the Conversion
Shares.  For the avoidance of doubt, the representations and warranties made in
this Agreement shall not survive the execution and delivery hereof.
 
8.9           Attorneys’ Fees. If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Agreements, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
 
 
14

--------------------------------------------------------------------------------

 
 
8.10           Facsimile/PDF Signatures.  This Agreement may be executed and
delivered by facsimile or PDF and, upon such delivery, the facsimile or PDF will
be deemed to have the same effect as if the original signature had been
delivered to the other party.  The failure to deliver the original signature
copy and/or the nonreceipt of the original signature copy shall have no effect
upon the binding and enforceable nature of this Agreement.
 
8.11           Entire Agreement.  This Agreement, together with the Exhibits
hereto, the certificates, documents, instruments and writings that are delivered
pursuant hereto and each of the other Agreements, constitutes the entire
agreement and understanding of the parties hereto in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the parties hereto, written or oral, to the extent they relate in
any way to the subject matter hereof or the transactions contemplated hereby.
 
[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Note Purchase Agreement on
the day and year first set forth above.
 
GROWBLOX SCIENCES, INC.






By:                                                                
Name:
Title:



PACIFIC LEAF VENTURES, LP
 
By:                                                                
Name:
Title:
 
 
16

--------------------------------------------------------------------------------

 


EXHIBIT A

 
Form of Secured Convertible Promissory Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
Company Wire Instructions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT C
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert $__________ principal amount of the
Secured Convertible Promissory Note of Growblox Sciences, Inc. a Delaware
corporation (the “Company”), into shares of Common Stock (“Common Stock”) of the
Company according to the conditions hereof, as of the date written below.
 
By the delivery of this Notice of Conversion, the undersigned represents and
warrants to the Company that (check one):
 
______
its ownership of the Common Stock does not exceed the amount specified under
Section 5B of the Note, as determined in accordance with Section 13(d) of the
Exchange Act.

 
______
immediately prior to giving effect to this Notice of Conversion, it owns more
than 4.99% of the outstanding shares of Common Stock, as determined in
accordance with Section 5B of the Note.

 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.
 

Conversion calculations:  Date to Effect Conversion:
_____________________________        
Principal Amount of  Note to be Converted:
_____________________________    
Number of shares of Common Stock to be issued:
               
Signature:
_____________________________    
Name:
_____________________________    
Address for Delivery of Common Stock Certificates:
 
__________________________________________________________________________________________________________________
__________________________________________________________________________________________________________________



 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Security Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.4
 
ADDITIONAL CLOSINGS
 
 
Date of Additional Closing
 
Principal Amount of
Note to be Advanced
Within 30 days following Initial Closing
  $ 600,000
Within 60 days following Initial Closing
  $ 700,000
Within 90 days following Initial Closing
  $ 350,000
Total
  $ 1,650,000

 
 
21

--------------------------------------------------------------------------------

 
 